Citation Nr: 0933336	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend B. S.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 
1970, from June 1978 to July 1992, and from September 1996 to 
May 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above-referenced claim.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of that hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2008).

The Veteran has essentially claimed that he has a psychiatric 
disorder that is related to his military service.  He has 
asserted that he currently has PTSD as the result of his 
service in the Republic of Vietnam.  In support of his claim, 
the Veteran has identified several in-service stressors he 
has attributed to his PTSD, several of which were conceded by 
the RO in the May 2006 rating decision.


A review of the claims file reflects that the Veteran's 
original claim, which was filed in September 2004, included 
other psychiatric disorders in addition to the claim for 
PTSD.  Specifically, the Veteran's claim also included a 
request for entitlement to service connection for major 
depression and anxiety.  The record indicates that these 
issues have not been adjudicated by the RO.  

Based on a recent ruling of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board acknowledges that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Therefore, the 
Veteran's claim for PTSD includes claims for depression and 
anxiety and is most appropriately adjudicated as a single 
issue.  In this regard, the Board notes that the medical 
evidence of record reflects that the Veteran has been 
diagnosed with a depressive disorder, but does not include a 
medical opinion as to the etiology of his condition.  
Accordingly, the Veteran should be provided with another VA 
examination to determine if any currently diagnosed 
psychological disorder is related to the military service or 
any incident therein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a 
low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
psychiatric disability.  The claims file 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  All appropriate tests 
and studies should be conducted.  

The examiner is asked to provide an 
opinion as to the etiology of any 
psychiatric disorder found to be present.  
The examiner's opinion should specifically 
address the following: 

(a)  Whether the Veteran is currently 
diagnosed with a psychiatric disability.  
If so, a full multi-axial diagnosis should 
be provided.  If a diagnosis of PTSD is 
warranted, it should be specifically 
indicated whether or not each criterion 
for a diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

(b)  If a diagnosis of PTSD is warranted, 
the specific in-service stressor or 
stressors upon which that diagnosis is 
based should be identified.

(c)  Whether it is at least as likely as 
not (50  percent likelihood or greater) 
that any current psychiatric disability, 
to include depression and PTSD, is related 
to the Veteran's period of active service.

The rationale for all opinions expressed 
should be provided in a legible report.  
It is requested that the examiner consider 
and reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it 
should be indicated and explained why an 
opinion cannot be reached.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




